— Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered August 30, 1984, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The defendant’s contention that his guilty plea was not voluntarily and knowingly entered is not supported by the record. The totality of the circumstances indicate his plea was not coerced. Moreover, it was not an abuse of discretion for the court to deny his motion to withdraw his plea, without a hearing, after it had reviewed the papers submitted in support of that motion (see, People v Frederick, 45 NY2d 520).
*590Furthermore, the defendant’s contention that his sentence should be reduced is also without merit. Lazer, J. P., Thompson, Niehoff and Kunzeman, JJ., concur.